FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50556

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00768-DSF

  v.
                                                 MEMORANDUM *
JOSE FRANCISCO ALVAREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Francisco Alvarez appeals from the 121-month sentence imposed

following his guilty-plea conviction for distribution of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we dismiss.

      Francisco Alvarez filed his notice of appeal (“NOA”) on November 8, 2010,

almost one year after the November 17, 2009, entry of judgment. His appeal is,

therefore, untimely. See Fed. R. App. P. 4(b)(1)(A). Because the government

properly objected to the timeliness of the NOA, we must dismiss the appeal. See

United States v. Sadler, 480 F.3d 932, 941-42 (9th Cir. 2007).

      We find no basis to interpret this claim as an action brought under 28

U.S.C. § 2255.

      DISMISSED.




                                         2                                     10-50556